Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered November 30, 1989, convicting defendant, upon his pleas of guilty, of intentional murder in the second degree and robbery in the first degree, and sentencing him to concurrent terms of 24 years to life and 8-V3 to 25 years, respectively, unanimously affirmed.
Defendant’s contention that the sentencing court incorrectly informed him at the plea proceedings that consecutive sentences could be imposed for his crimes of intentional murder in the second degree and robbery in the first degree is unpreserved for appellate review. Were we to review this claim in the interest of justice, we would find it to be without merit. There is no evidence in the record that defendant, represented by counsel, pleaded guilty under any misapprehension of fact since he acknowledged that his pleas were entered knowingly and without inducement. Further, while defendant’s account of the incident could be construed as characterizing the crimes he committed as one act, as opposed to the People’s theory that he committed two distinct acts for which consecutive sentences could be imposed (Penal Law § 70.25), the record is *281not adequate to make such a determination since defendant decided to forego a trial. Thus, it cannot be determined that the court erred when it informed defendant that he could be sentenced to consecutive terms.
Lastly, the court properly exercised its discretion in imposing sentence (People v Farrar, 52 NY2d 302, 305-306). Concur —Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.